 

 

 

U.S, DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS MAR | 2 2020

 

 

 

 

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
§ Deputy
Plaintiff, §
§ .
v. § 2:19-CR-182-Z-BR-2
§
ALLEN DEWAYNE CASEL §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 26, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Allen Dewayne Casel filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Allen Dewayne Casel was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Allen Dewayne Casel; and ADJUDGES Defendant Allen Dewayne Casel guilty of Count One in
violation of 21 U.S.C. § 846, 841(a)(1) and 841(b)(1)(B)(viii). Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.

SO ORDERED, March 122020.

KG,

MATHEW J. KACBMARYK
UNJMED STATES DISTRICT JUDGE

   
 
